Citation Nr: 9933247	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active military 
service from August 1954 to August 1974.  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Boise Regional Office (RO) May 1997 
rating decision which denied service connection for heart 
disease.


FINDINGS OF FACT

1.  An electrocardiographic (EKG) study performed on the 
veteran's service retirement medical examination in April 
1974 showed right axis deviation, but no organic heart 
disease was found on follow-up examination or for years 
thereafter.

2.  He had an acute myocardial infarction in April 1995, and 
cardiovascular disease, including coronary artery disease, 
was diagnosed at that time; competent medical evidence does 
not show a nexus between current organic heart disease and 
his active service or any incident of such service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for heart disease.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for cardiovascular-renal 
diseases, if the disability becomes manifest to a compensable 
degree within one year after a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

The veteran's service medical records, including clinical 
evaluations of his heart in 
August 1954, April 1955, February 1962, and February 1968, 
reveal no treatment or abnormal clinical findings associated 
with the heart, but an EKG study performed in conjunction 
with service retirement medical examination in April 1974 was 
abnormal, showing right axis deviation.  On follow-up 
examination, atypical EKG with right axis deviation was 
noted, but it was indicated by the examiner that there was no 
evidence of organic heart disease.  

On VA medical examination in October 1974, conducted in 
conjunction with a claim of service connection for bilateral 
hearing loss (ultimately granted by RO rating decision in May 
1975 and not a part of this appeal), the veteran did not 
report a history or contemporaneous cardiovascular 
symptomatology and/or heart disease.  On examination, his 
pulse was regular, heart sounds were normal, no heart murmur 
was detected, and peripheral pulses were good; blood pressure 
was 118/82 in sitting, 124/86 in sitting after exercise, and 
120/80 two minutes after exercise; it was noted that he 
tolerated exercise well.  X-ray study of the chest was 
normal.  

On VA medical examination in March 1975, there was no 
evidence of any heart trouble; heart size, rate and rhythm 
were normal, and there were no murmurs evident; it was 
indicated that the veteran had a history of an unusual EKG 
study, but more comprehensive testing revealed no organic 
disease.  On examination, his blood pressure was 128/70.  X-
ray study of the chest was normal.

Medical records from Shoshone Medical Center in April 1995 
reveal emergency room treatment associated with symptoms of 
severe mid-sternal chest pain which the veteran noted 45 
minutes prior to his emergency room admission; he denied 
prior history of coronary artery disease, hypertension, or 
routine use of any medication.  On examination, EKG study 
revealed a marked "ST" segment elevation in 2, 3, and 
arteriovenous fistula, indicative of acute inferior 
myocardial infarct; his initial blood pressure was 140/80 and 
he was diaphoretic and bradycardic.  X-ray study of the chest 
revealed a moderate cardiac enlargement, moderate passive 
congestion, and blunting left costophrenic angle.  His 
overall condition stabilized on medication, and acute 
myocardial infarct was diagnosed.  

Medical records from Sacred Heart Medical Center in April 
1995 reveal inpatient treatment associated with the veteran's 
myocardial infarction.  

Medical records from J. Galloway, M.D., from April to June 
1995 reveal treatment associated with the veteran's 
myocardial infarct.  On initial examination in April 1995, 
the veteran denied a prior history of arteriosclerotic heart 
disease or symptoms of chest pain, hypertension, myocardial 
infarct, stroke, transient ischemic attack, congestive heart 
failure, shortness of breath, or dyspnea.  On April 23, 1995, 
he underwent right percutaneous femoral venotomy/arteriotomy, 
right and left heart catheterization at rest, left 
ventricular cineangiography, right and left coronary 
cineangiography, and percutaneous transluminal coronary 
angioplasty of the right coronary artery with selective right 
coronary artery angiography.  

Medical records from B. Fuhs, M.D., from September 1995 to 
May 1996 reveal treatment associated with various symptoms 
and illness including coronary artery disease.  A history of 
myocardial infarction in April 1995 was noted.  

Medical records from F. Haller, M.D., from June 1995 to 
February 1997 reveal intermittent follow-up evaluations 
associated with the veteran's heart disease.

Based on the foregoing, the Board finds that the claim of 
service connection for heart disease is not well grounded.  
In particular, although an atypical EKG study was noted at 
the time of the veteran's service retirement medical 
examination in April 1974, it was specifically noted by the 
examiner that there was no evidence of organic heart disease 
on follow-up evaluation later in April 1974.  Organic heart 
disease was not evident for many years after his service 
separation (until his myocardial infarction in April 1995, 21 
years after service); the absence of any sign of 
cardiovascular disease was specifically indicated on VA 
medical examination in October 1974 and March 1975 (prior 
history of abnormal EKG study was acknowledged on examination 
in March 1975).  Moreover, during treatment associated with 
his myocardial infarction in April 1995 and subsequent 
treatment for heart disease, the veteran reported that he did 
not experience any cardiovascular symptoms or illnesses prior 
to 1995.

The Board is mindful of the veteran's contention that his 
current heart disease is related to active service and 
cardiovascular symptoms noted (and treated) therein.  While 
the credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of organic heart disease or to 
provide an etiological link between in-service symptoms and 
any current symptomatology or chronic disability.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
heart disease is related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for heart disease is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

